Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered July 8, 1992, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, after a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.